       Case 3:18-cr-30001-WGY Document 323 Filed 04/22/19 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                     CRIMINAL NO. 3:18-CR-30001-WGY



                        UNITED STATES OF AMERICA

                                         v.

                           DAPHNE MOORE, et als.




               DEFENDANT DAPHNE MOORE’S MEMORANDUM
                         IN SUPPORT OF MOTION
                FOR RELIEF FROM PREJUDICIAL MISJOINDER


                               INTRODUCTION

      The indictment charges four conspiracies, and 19 substantive crimes

involving clusters of the alleged co-conspirators. Count one charges a narcotics

conspiracy pursued over an approximately 41 month period from October 2014

through January 12, 2018, the date on which all of the defendants except for

Ms. Moore were arrested by federal authorities. All eight defendants are

charged with conspiring to distribute         and possess narcotics with intent to

distribute. No overt acts are alleged.

      Counts 2-6 lay out distribution and possession with intent to distribute

charges against various groupings of the conspirators.       In Count 3, all of the

alleged co-conspirators are charged with distribution and possession with intent


                                         1
       Case 3:18-cr-30001-WGY Document 323 Filed 04/22/19 Page 2 of 7



to distribute narcotics on November 17, 2017. Counts 2 and 4-6 also charge

actual distribution and possession crimes not involving Ms. Moore.       Of the

narcotics charges, she is charged in the conspiracy and in the November 17,

2017 crimes involving all of the coconspirators.

      Counts 7 through 19 charge two money-laundering conspiracies and 11

money-laundering transactions. Count 7 charges Nia Moore-Bush and Dinelson

Dinzey with money-laundering conspiracy in the purchase of a car. Count 8

charges six of the defendants, including Ms. Moore, with a money-laundering

conspiracy that covers the same time frame, and that was carried out over the

same geographical area, as the narcotics conspiracy charged in Count 1. Counts

9-13 charge four defendants with 5 specific acts of money-laundering by

depositing proceeds of narcotics sales in an identified bank account. Counts 14-

19 charge Ms. Moore and Nia Moore-Bush with 7 specific acts of money-

laundering by withdrawing cash from the same bank account. Two specified

unlawful activities are alleged in each of these counts to have produced the

proceeds involved in the money-laundering: [1] the narcotics conspiracy

charged in Count 1, and [2] the distribution and possession with intent to

distribute of heroin, cocaine and cocaine base, without reference to charges in

the indictment.

      Count 20 charges Nia Moore-Bush and Dinelson Dinzy with conspiring to

engage “with each other and with other persons known and unknown to the

grand jury” to engage in the unlicensed business of dealing in firearms between

January 2017 and January 2018, involving but not limited to, six identified

                                       2
       Case 3:18-cr-30001-WGY Document 323 Filed 04/22/19 Page 3 of 7



firearms. In Count 21, Nia Moore-Bush individually, and in Count 22, she and

Dinelson Dinzey, are charged with the unlicensed sale of identified firearms in

February and May 2017. Count 23 charges Ms. Moore-Bush and Dinzey each

with being a felon in possession.

      Count 24 charges Ms. Moore with three instances of making materially

false statements to federal law enforcement officers on January 12, 2018.

      I. The Firearms Charges Are Improperly Joined With The Other Counts
In This Indictment.

      Rule 8(a) permits the grand jury to include several counts in an

indictment, but only where the charges “are of the same or similar character,

or are based on the same act or transaction, or are connected with or constitute

parts of a common scheme or plan.” To satisfy this standard, “a rational basis

in fact, sufficient to warrant joinder, must be discernible from the face of the

indictment.” United States v. Fenton, 367 F3d 14, 21 (1st Cir. 2004); United

States v. Terry, 911 F2d 272, 276 (9th Cir. 1990). The criteria of comparison

includes whether the counts are brought under the same statute, whether they

involve the same or similar victims, locations or modes of operation, or time

frames. United States v. Theriault, 670 F. Supp. 2d 96, 98 (D.Me. 2009). The

relevance of the evidence to the other counts is also a factor.

      Here, the gun charges lie only against Ms. Moore-Bush and Mr. Denzy,

who are Ms. Moore’s daughter and the father of her children. Ms. Moore-Bush

and Denzy are also charged with Ms. Moore in Counts 1, 3 and 8, which charge

the narcotics conspiracy, one of the money-laundering conspiracies and a


                                       3
       Case 3:18-cr-30001-WGY Document 323 Filed 04/22/19 Page 4 of 7



narcotics distribution charge. Ms. Moore and her daughter are charged jointly

in the money-laundering cash withdrawal transactions in Counts 14-19. The

Government has gratuitously linked Ms. Moore to the bank account into which

the money-laundering deposits were made [Counts 9-13]. The ambiguity with

which the SUAs are pleaded in each of the money laundering counts leaves

open the possibility that a jury could infer that money from the alleged gun

sales was part of the proceeds allegedly passed in those transactions, although

this connection is not expressly pleaded. Counts 8-19.

      Thus, the gun charges are highly prejudicial to Ms. Moore. The indictment

does not contain allegations that Ms. Moore had anything to do with the gun

transactions that her daughter and Mr. Dinzey were engaged in. But the

allegation that Ms. Moore was involved in the narcotics and money-laundering

conspiracies that allegedly were being carried out during similar time periods

creates an unnecessary and prejudicial risk of spill-over that will be difficult for

the Court to safeguard against with nothing more than instructions.

      Justice Scalia’s straight talk about the efficacy of limiting and cautionary

instructions bears consideration in this kind of setting. He pointed out that

“[t]he rule that juries are presumed to follow their instructions is a pragmatic

one, rooted less in the absolute certitude that the presumption is true than in

the belief that it represents a reasonable practical accommodation of the

interests of the state and the defendant in the criminal justice process.”

Richardson v. Marsh, 481 U.S. 200, 211 (1987). The law forbids reliance on

this presumption in a Bruton situation, but here, it grants discretion to the trial

                                         4
       Case 3:18-cr-30001-WGY Document 323 Filed 04/22/19 Page 5 of 7



judge to take protective action that is more certain than a jury instruction,

where the risk of injustice to a criminal defendant is great.

      Here the Court has discretion to sever these gun charges to protect Ms.

Moore’s invaluable right to a fair trial. She is entitled to the jury’s individualized

judgment based solely on the evidence against her. CITATION. She should not

be required to bear the risk that the jury will be unable to segregate this

evidence of dangerous, reckless conduct by people close to her – her daughter

and the father of her grandchildren – that is not relevant to any of the charges

against her.

      II. The Joinder Of Counts 20-23 To Those Charging Ms. Moore Is Unfairly
Prejudicial.

      Even if joinder is debatable, or permissible under Rule 8, Rule 14

authorizes the Court to order separate trials in its discretion “as a remedy for

prejudice that may develop during trial.” United States v. Jawara, 474 F3d 565,

573 (9th Cir. 2007); United States v. Buchanan, 930 F. Supp 657, 662-664

(D.Ma. 1996).

      The gun charges do not “grow out of related transactions.” United States

v. Randazzo, 80 F3d 623, 627 (1st Cir. 1996); Buchanan, at 667. The

commission of these offenses did not grow out of related transactions. On the

face of the indictment’s allegations, commission of the gun offenses did not

depend upon or necessarily lead to the commission of the drug offenses, or vice

versa. Jawara, at 574. There is no allegation that proceeds from gun sales were

involved in the alleged money-laundering activities, nor of bartered gun/drug


                                          5
         Case 3:18-cr-30001-WGY Document 323 Filed 04/22/19 Page 6 of 7



transactions, nor of the use of proceeds from one illicit activity to fund the

other.

      There is no allegation that Ms. Moore participated in any aspect of the

alleged gun business.

      The alleged gun and narcotics activities are of the “same or similar

character” only at a high level of generalization; each allegedly involved

conspiratorial activity. See, Buchanan, supra at The First Circuit has questioned

the basis for this ground of joinder, and the Ninth Circuit has questioned it’s

fairness: “Joinder on this ground poses obvious dangers of prejudice to the

defendant . . . .[I]t may fairly be asked whether joinder of this kind should ever

be allowed.” (Quoting 1A Charles Alan Wright, Federal Practice and Procedure

§143 (3d ed. 1999).

      In Buchanan, the district court pointed out that the “same or similar

character” ground for permitting joinder has to be applied narrowly to insure

that joinder will not lead to the sort of prejudice prohibited by Rule 404(b),

FRE: “A broad reading of the ‘similar character’ provision of Rule 8(a) would

invite the very sort of irrelevant ‘bad character’ reasoning prohibited under Rule

404(b).”930 F. Supp. at 666. The government could not offer the evidence of

Nia Moore-Bush’s and Dinelson Dinzey’s illicit gun dealings in a separate trial

of the narcotics and money-laundering charges against Ms. Moore.

      There is little overlap between the gun charges and the balance of the

indictment, so little judicial economy would be realized by trying the gun counts



                                        6
       Case 3:18-cr-30001-WGY Document 323 Filed 04/22/19 Page 7 of 7



with the others. The countervailing dangers include jury confusion and

conviction based on propensity inferences, and spillover of the gun evidence

into the narcotics and money-laundering cases. Buchanan, at 558. The balance

calls for relief from prejudicial joinder.

                                             Respectfully submitted,
                                             Daphne Moore, Defendant, by


                                             /s/ Linda J. Thompson
                                             Linda J. Thompson, Esq.
                                             BBO# 496840
                                             THOMPSON & THOMPSON, P.C.
                                             1331 Main Street, Suite 320
                                             Springfield, MA 01103

                                             [413] 739-2100
                                             linda@ttpclaw.com

CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and accurate copy of the
foregoing document will be served on counsel of record for each represented
party in this action through PACER’s electronic filing and service system, this
22nd day of April, 2019.

                                              /s/ Linda J. Thompson
                                             Linda J. Thompson




                                         7
